                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        MAHMOUD ASCARIE,                                Case No.16-cv-05031-VKD
                                                         Plaintiff,
                                   9
                                                                                            ORDER DENYING MOTION TO SET
                                                  v.                                        ASIDE DISMISSAL
                                  10

                                  11        THE COUNTY OF SANTA CLARA, et al.,              Re: Dkt. No. 93
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Pursuant to Federal Rule of Civil Procedure 60(b), pro se plaintiff Mahmoud Ascarie

                                  15   moves to set aside the stipulated dismissal of this action. Dkt. Nos. 91, 93. Defendants County of

                                  16   Santa Clara (“the County”), Jim Lanz, MaryEllen Luna, Daren Wardell, Michael Harrison, and

                                  17   Joseph Takacs oppose the motion. Dkt. No. 94. Pursuant to Civil Local Rule 7-1(b), the Court

                                  18   finds Mr. Ascarie’s motion suitable for decision without oral argument. Based on the parties’

                                  19   written submissions, the Court denies Mr. Ascarie’s motion to reopen this action.

                                  20   I.       BACKGROUND
                                  21            Mr. Ascarie filed this action on August 31, 2016 pursuant to 28 U.S.C. § 1983, asserting

                                  22   that defendants violated his constitutional rights to free speech, equal protection, and due process

                                  23   under the First and Fourteenth Amendments by discriminating against him based on his race in the

                                  24   process of obtaining permits for use of certain property located in Gilroy, California. Dkt. No. 1.

                                  25   The parties eventually agreed to resolve their dispute and stipulated to dismissal without prejudice

                                  26   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) on September 21, 2018. Dkt. No. 90.

                                  27   Although a stipulated dismissal under Rule 41(a)(1)(A)(ii) does not require a Court order to be

                                  28   effective, the Court ordered the action dismissed. Dkt. No. 91.
                                   1          On August 19, 2019, nearly a year later, Mr. Ascarie filed a motion to set aside the

                                   2   stipulated dismissal. Dkt. No. 93.

                                   3   II.    DISCUSSION
                                   4          “Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of

                                   5   his case, under a limited set of circumstances . . . .” Gonzalez v. Crosby, 545 U.S. 524, 528

                                   6   (2005). Like Rule 59(e), Rule 60(b) relief is extraordinary and will not apply to a showing which

                                   7   does not justify its application. See Stevens v. ITT Sys., Inc., 868 F.2d 1040, 1041 n.1 (9th Cir.

                                   8   1989). “Motions for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b) are

                                   9   committed to the sound discretion of the trial judge.” Blair v. Shanahan, 38 F.3d 1514, 1518 (9th

                                  10   Cir. 1994) (citation omitted).

                                  11          The Court construes Mr. Ascarie’s motion as one brought pursuant to Rule 60(b)(1), as he

                                  12   cites “mistake, inadvertence, excusable neglect . . . [and] surprise[]” as the basis for setting aside
Northern District of California
 United States District Court




                                  13   the dismissal of the action. Dkt. No. 93 at 2. Mr. Ascarie asserts that the mistake that occurred

                                  14   was his decision to “trust[] defendants.” Id. The remainder of his motion consists primarily of

                                  15   descriptions of Mr. Ascarie’s attempts to seek new permits and resolve past violations, and what

                                  16   he perceives as uncooperative and retaliatory behavior from the County and its employees. Id. at

                                  17   2–3. That Mr. Ascarie now regrets having dismissed his case is not sufficient mistake,

                                  18   inadvertence, surprise, or excusable neglect for setting aside the dismissal. Fuchs v. State Farm

                                  19   Gen. Ins. Co., 765 F. App’x 223, 224 (9th Cir. 2019) (“A party’s regret is not the type of ‘mistake’

                                  20   that provides relief under Rule 60(b)(1).”).

                                  21          Alternatively, Mr. Ascarie seeks to amend the claims in the dismissed action to include

                                  22   new allegations related to new permits and the potential demolition of buildings on the property.

                                  23   Defendants dispute a number of Mr. Ascarie’s new allegations and assert that he lacks standing

                                  24   because he is not the legal owner of the property at issue or that owner’s agent. Dkt. No. 94 at 4.

                                  25   Additionally, defendants assert that the property is now the subject of an ongoing action in

                                  26   California state court that the County filed concerning state law, ordinance code, and zoning

                                  27   ordinance violations. Dkt. No. 94, Ex. B. Mr. Ascarie filed two submissions in reply to

                                  28   defendants’ opposition brief, and he did not dispute those facts in either of those submissions.
                                                                                          2
                                   1   Dkt. Nos. 95, 96.

                                   2             As explained above, Mr. Ascarie has identified no proper basis to reopen this action,

                                   3   whether to pursue his original claims or to amend those claims. Moreover, his motion recites

                                   4   allegations that appear to concern state or local permits and alleged violations and other matters

                                   5   that involve state and local law, including matters that may already be the subject of an existing

                                   6   state court proceeding. In any event, the dismissed action is not the appropriate vehicle for Mr.

                                   7   Ascarie to seek relief as to these matters. Instead, he may initiate a new action in the appropriate

                                   8   forum with jurisdiction over his claims.

                                   9   III.      CONCLUSION
                                  10             For the foregoing reasons, Mr. Ascarie’s Rule 60(b) motion for relief from judgment is

                                  11   denied.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 7, 2019

                                  14

                                  15
                                                                                                     VIRGINIA K. DEMARCHI
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
